Citation Nr: 0420425	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  00-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968 and from May 1973 to May 1989.  He died in 
February 1999, and the appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The Board remanded the case 
to the RO in August 2001 and again in July 2003 for 
additional evidentiary development and adjudication.  The 
case is once again before the Board for review. 


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.  

2.  The appellant was married to the veteran at the time of 
his death in February 1999. 

3.  The veteran served in Vietnam during the Vietnam era.

4.  The veteran's death certificate lists acute renal failure 
as the immediate cause of death, with cisplatin toxicity and 
metastatic esophageal cancer as underlying causes.  Liver 
disease and smoking were also listed as significant 
conditions contributing to death.  

5.  At the time of his death, service connection had not been 
established for any disability.   

6.  A service-connected disability is not shown to have 
hastened, produced or been causally or etiologically related 
to the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused, or substantially or 
materially contributed to, by a service-connected disability.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

The VA is required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction (AOJ).  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II).  In 
the present case, however, the appellant's claim was filed 
and initially denied prior to VCAA notice being provided to 
her.  Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In this case, since the VCAA notice was not provided to the 
appellant prior to the initial AOJ adjudication, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  Although the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) that are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the appellant was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the most recent transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Therefore, notwithstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  By virtue of the letters sent to the appellant in 
March 1999, August 2001 and April 2002, the Board finds that 
she was provided with every opportunity to identify and 
submit evidence in support of her claim.  Although the VCAA 
notice letters do not specifically contain the fourth 
element, the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim throughout development of the case at the RO.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the appellant and 
her representative.  Moreover, a VA physician reviewed the 
claims file on two separate occasions and offered an opinion 
concerning the cause of the veteran's death.  Therefore, the 
record is complete and the case is ready for appellate 
review.

II.  Discussion

The appellant claims that the cause of the veteran's death is 
related to service.  Three theories have been present in 
support of her claim.  First, she claims that the veteran's 
esophageal cancer and liver disease were caused by the 
veteran's exposure to Agent Orange in Vietnam.  Secondly, she 
claims that his cancer and liver disease were caused by 
asbestos exposure in service.  Finally, she claims that his 
liver disease was caused by hepatitis which he contracted in 
service.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim under each theory of service connection. 

A.  Legal Criteria

The issue before the Board is whether service connection may 
be granted for the cause of the veteran's death.  The law 
provides Dependency and Indemnity Compensation for a spouse 
of a veteran who dies from a service-connected disability.  
See 38 U.S.C.A. § 1310.  A service-connected disability is 
one which was incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served 90 days or more during a period of war 
and a malignant tumor becomes manifest to a degree of 10 
percent within one year from the date of separation from 
service, such disease shall be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

1.  Agent Orange

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era.  38 
C.F.R. § 3.307(a)(6)(iii).  These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.  

Specifically, for claims involving exposure to an herbicide, 
such as Agent Orange, the law provides that veterans who 
served on active military, naval, or air service in the 
Republic of Vietnam during the period beginning January 9, 
1962, and ending on May 7, 1975 (known as the Vietnam era), 
and who have a disease specified by statute, shall be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. § 
3.309(e).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service. 38 C.F.R. § 
3.307(a).

Thus, if a veteran was exposed to an herbicide agent during 
active military, naval, or air service in the Republic of 
Vietnam during the Vietnam era, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset. 38 C.F.R. § 
3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  However, even if an appellant is found not entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

2.  Asbestos 

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  In 1988, 
however, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the criteria set forth below.  Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The RO must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

In this case, the record shows that the RO complied with 
these procedures.  The appellant was asked about the history 
of the veteran's exposure in service as well as any possible 
exposure both prior to and after service.  A VA physician 
also reviewed the claims folder and offered an opinion 
concerning a possible relationship between the veteran's 
asbestos exposure in service and the cause of his death.  
Therefore, VA has satisfied its duty to assist the appellant 
in developing this claim.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  VA recognizes 
that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  See M21-1, Part VI, 
7.21(a)(3).




B.  Factual Background

The veteran's service medical records noted a history of 
hepatitis in 1974 or 1975; however, hepatitis was never 
medically confirmed.  At an April 1984 examination, for 
example, the veteran checked "yes" when asked about 
"Jaundice or Hepatitis."  The examining physician wrote, 
"hx of hepatitis - type unknown 1974.  No documentation in 
the record."  Liver function tests at that time were normal.  
A May 1985 examination report also noted the veteran's 
history of hepatitis.  Again, however, liver function studies 
were normal.  Although it was noted that screening for 
hepatitis was pending, no such tests results are contained in 
the veteran's service medical records.  A December 1987 
examination report also noted that the veteran had been 
diagnosed with hepatitis in 1975.  The examining physician 
indicated that the veteran had been asymptomatic and that it 
was unclear what type of hepatitis he had.  At his retirement 
physical in January 1989, the examining physician noted the 
veteran's "history of laboratory hepatitis (? Type) - 
asymptomatic."  Thus, there is no medical evidence 
confirming active hepatitis in service.  There is also no 
evidence of chronic liver disease or esophageal cancer in 
service. 

The record indicates that the veteran was probably exposed to 
asbestos during his Naval service.  His service personnel 
records show that he served as a radio operator with the U.S. 
Navy from September 1964 to September 1968 and from May 1973 
to May 1989.  During these periods he was stationed aboard 
the USS PRINCETON, the USS WHITE RIVER, the USS F. D. 
ROOSEVELT, and the USS SIERA.  Correspondence from the 
National Personnel Records Center (NPRC) stated that it was 
highly probable that the veteran was exposed to asbestos in 
service. 

The veteran's service medical records show that he was 
evaluated as part of the Navy Asbestos Medical Surveillance 
Program.  X-rays taken in December 1987 revealed mild 
bilateral apical pleural thickening, although no active 
pulmonary disease was shown.  The veteran also stated that he 
had smoked a pack of cigarettes a day since he was sixteen. 

The record shows that the veteran had received VA treatment 
from 1993 to 1998 for skin cancer on various parts of his 
body.  Several of these lesions were removed and were not 
shown to be related to the veteran's esophageal cancer.  The 
veteran was admitted to Southeast Alabama Medical Center in 
January 1997 for abdominal pain.  The diagnostic impression 
was questionable early acute gastroenteritis.  It was also 
noted that the veteran had an abdominal aortic aneurysm 
measuring 4 cm in diameter.  

The veteran was seen by VA in January 1999 for painful 
dysphagia.  A computed tomography (CT) scan of the abdomen 
revealed a soft tissue mass at the gastroesophageal (EG) 
junction which extended to the gastric cardia.  An 
esophagoscopy and biopsy revealed squamous cell carcinoma of 
the esophagus.  Thereafter, the veteran was hospitalized 
until he died in February 1999.  During that period, a CT 
scan performed in February 1999 revealed widely metastatic 
lesions consistent with metastatic esophageal carcinoma and a 
large mass in the distal portion of the esophagus.  Bilateral 
pleural effusions were also present.  Lesions were seen along 
with enlarged lymph nodes in the gastrohepatic area.  A 
lesion was also present in the left adrenal gland.  The 
veteran was scheduled to receive chemotherapy and radiation 
therapy.  Unfortunately, the veteran's condition continued to 
deteriorate.  The veteran developed severe mucositis and his 
mental status diminished due to a significant rise in his 
creatine and BUN levels.  The veteran died two weeks after 
being admitted.  

The veteran's death certificate listed acute renal failure as 
the immediate cause of death, with cisplatin toxicity and 
metastatic esophageal cancer as underlying causes.  Liver 
disease and smoking were also listed as significant 
conditions contributing to death.  No autopsy was performed. 

In February 2003, a VA physician reviewed the veteran's 
claims file and offered an opinion concerning the etiology of 
the veteran's esophageal cancer.  The physician noted that 
the service medical records disclosed a positive surface 
antigen antibody apparently to hepatitis B, although active 
evidence of hepatitis B was never found.  The physician then 
stated, "In any case, even if he had had hepatitis B or 
another viral hepatitis, there is no connection at all 
between virus hepatitis and esophageal cancer."  Turning to 
the issue of asbestos exposure, the physician noted that 
asbestosis was never diagnosed and that there was no 
relationship between asbestos exposure and esophageal cancer.  
The physician pointed out that the leading cause of 
esophageal squamous cell cancer was cigarette smoking and 
alcohol use, and that the veteran had been a heavy smoker 
since service and was advised to abstain from alcohol.  The 
physician said he was unsure whether the veteran's cancer was 
squamous cell or adenocarcinoma.  According to the physician, 
the latter was caused by gastroesophageal reflux disease, 
which was not shown in the veteran's service medical records.  
Finally, the physician stated that there was no evidence that 
Agent Orange caused esophageal cancer. 

The same VA physician reviewed the claims file again in 
October 2003 to determine the etiology of the veteran's liver 
disease.  The physician stated that the veteran had 
metastatic disease from the primary squamous cell tumor of 
the distal esophagus to the gastric cardia.  CT scans 
revealed extensive metastatic disease from the squamous cell 
cancer of the distal esophagus and gastroesophageal junction, 
with involvement of the left adrenal gland as well as the 
upper abdominal lymph nodes.  The physician noted that the 
veteran's attending physicians had indicated that there was 
liver metastasis.  With respect to hepatitis, the physician 
indicated there was no clear evidence that the veteran had 
hepatitis in service.  At the time of the veteran's 
retirement physical in 1989, the physician could not find any 
documentation of hepatitis.  The examining physician then 
referred the veteran for testing; however, results of those 
tests are not contained in the service medical records.  
Nevertheless, the physician noted there was no indication 
that the veteran had hepatitis at the time of his retirement.  
The physician also pointed out that testing in February 1999 
showed normal liver function tests.  Instead, tests were 
consistent with metastatic cancer to the liver rather than 
hepatitis.  The physician explained that the term "liver 
disease" on the veteran's death certificate was a 
nonspecific term and did not specify the type of liver 
disease.  However, the evidence showed that metastatic liver 
disease was the only liver disease present at the time of the 
veteran's death.  The physician also determined that there 
was no evidence that asbestos exposure can cause liver 
disease.  The physician concluded that the most commonly held 
opinion by the gastroenterologist, the oncologist and the 
epidemiologist was that squamous cell cancer of the esophagus 
was highly correlated with heavy cigarette smoking and 
alcohol use, both of which were well documented in the 
veteran's file. 

C.  Analysis

The Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  First, the appellant's theory 
that the veteran's liver disease is somehow related to 
hepatitis in service is without merit.  The Board finds that 
the medical evidence of record indicates that the veteran's 
"liver disease," which the death certificate listed as a 
significant condition contributing to death, was metastatic 
cancer that had originated in the esophagus.  Metastasis is 
defined as: "The spread of a disease process from one part 
of the body to another, as in the appearance of neoplasms in 
parts of the body remote from the site of the primary tumor; 
results from dissemination of tumor cells by the lymphatics 
or blood vessels or by direct extension through serous 
cavities or subaracnoid or other spaces."  Stedman's Medical 
Dictionary 1099 (26th ed., 1995).  

In this regard, the VA physician who had reviewed the claims 
file indicated that the veteran's liver disease was not a 
separate condition but rather cancer that had metastasized 
from the veteran's esophagus to his liver.  According to the 
physician, the evidence showed that metastatic liver disease 
was the only liver disease present at the time of the 
veteran's death.  The physician also pointed out that the 
veteran did not have any form of active liver disease, 
including hepatitis, in service.  Further, he stated that 
viral hepatitis has no relationship to esophageal cancer.  
Thus, the remaining issue on appeal is whether the veteran's 
esophageal cancer is related to service. 

Next, the Board also finds that the appellant's theory that 
the veteran's death is related to Agent Orange is without 
merit.  The record shows that the veteran served in the 
Republic of Vietnam during the Vietnam era.  Nevertheless, 
cancer of the esophagus is not among the diseases for which 
the Secretary of Veterans Affairs, under the Authority of the 
Agent Orange Act of 1991, has determined is associated with 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  Moreover, a VA physician reviewed the 
entire record and concluded that there was no evidence that 
Agent Orange caused esophageal cancer.  Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position).

The Board also finds that the preponderance of the evidence 
is against a finding that the veteran's death was caused by 
asbestos exposure in service.  The fact that the veteran was 
exposed to asbestos in service is not enough to prove the 
appellant's claim.  The appellant is required to present 
medical evidence showing that the veteran's exposure caused a 
disease that was the principal or a contributory cause of 
death.  In this case, a VA physician reviewed the claims file 
and determined that the veteran's esophageal cancer was not 
related to asbestos exposure.  The physician based his 
opinion on the fact that asbestosis was never diagnosed and 
that there was no relationship between asbestos exposure and 
esophageal cancer.  The physician pointed out that the 
leading cause of esophageal squamous cell cancer was 
cigarette smoking and alcohol, and that the veteran had been 
a heavy smoker since service and was advised to abstain from 
alcohol.  The physician therefore attributed the cause of the 
veteran's death to his extensive history of cigarette smoking 
and possible alcohol consumption.  Smoking was also listed on 
the death certificate as a significant condition contributing 
to death.  

The only evidence in support of the appellant's claim is her 
own lay statements.  However, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, 2 Vet. App 
at 492.  Since the record does not reflect that the appellant 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause of the veteran's 
death, her lay statements are of little probative value and 
cannot serve as a basis for granting her claim.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board is sympathetic to the appellant's loss of her husband 
but may not go beyond the factual evidence presented in this 
claim to provide a favorable determination.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



